Entered: February 6th, 2019
                                   Case 15-00078   Doc 186   Filed 02/06/19     Page 1 of 12
Signed: February 5th, 2019




                                            UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF MARYLAND
                                                     (Baltimore Division)

         In re:                                          *

         Parvis and Vicky Naffis,                        *       Case No. 14-28711-NVA
                                                                 (Chapter 7)
                               Debtors.                  *

         *          *          *       *      *    *     *       *       *      *       *      *       *

         Parvis Naffis                                   *

                                                         *
                               Plaintiff,
                                                         *
         v.                                                      Adversary No. 15-0078
                                                         *
         Xerox Education Services, LLC, et al.,
                                                         *

                                                         *
                               Defendants.
         *          *          *     *        *    *     *       *       *      *       *      *       *

                                 MEMORANDUM OPINION IN SUPPORT OF ORDER
                              GRANTING IN PART AND DENYING IN PART DEFANDANT’S
                                 MOTION [ECF NO. 166 ] FOR SUMMARY JUDGMENT

                    After Parvis Naffis, the Debtor herein (the “Debtor” or “Mr. Naffis”), filed this adversary

         proceeding seeking to discharge his student loans, he consolidated those same student loans with

         a new lender. The loan consolidation had the effect of converting a pre-petition claim that was

         potentially dischargeable in bankruptcy into a post-petition obligation that is not subject to
                                                       1
                Case 15-00078        Doc 186     Filed 02/06/19     Page 2 of 12



discharge. Having conceded that he lost his opportunity to discharge the student loans, Mr. Naffis

argues that the current servicer, Xerox Education Services, LLC (“XES”) is liable to him under

the Federal Debt Collection Practices Act (the “FDCPA”) and the Maryland Consumer Debt

Collection Act (the “MCDCA”) because the servicer persuaded him to consolidate his loans,

causing him to lose the opportunity for discharge. XES (the only remaining defendant in this

adversary proceeding) has moved for summary judgment under the FDCPA because, it argues, it

is not a “collector” as defined by that act and, as such, the FDCPA is not applicable to it. The

servicer has also moved for summary judgment under the MCDCA because, it argues, Mr. Naffis

is not entitled to the damages sought in the Complaint as a matter of law under the MCDCA. The

Court agrees as to the first point and grants summary judgment in favor of XES on the FDCPA

count (Count III). The Court believes that XES has mischaracterized the damages that Mr. Naffis

seeks under the MCDCA and denies summary judgment under that count (Count IV).



       Procedural History

       On December 9, 2014 (the “Petition Date”), Parvis Naffis and his wife filed a voluntary

petition under Chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”). On

Schedule F, the Debtor listed an unsecured nonpriority claim in the amount of $326,468.00 held

by an entity described as “Acs/efsfn c/o Acs Lincoln, NE 68508” (the “Original Loan”). The

Debtor did not mark the claim as contingent, unliquidated, or disputed. See Case No. 14-28711,

[ECF No. 1]. According to the Debtor, this claim represents the amount of loans obtained by the

Debtor “to finance [his] son’s college education at various institutions of higher learning.”

       On March 17, 2015 (the “Discharge Date”), the Bankruptcy Court entered an Order

Granting Discharge of Joint Debtors (the “Discharge Order”). See Bankr. Case No. 14-28711,
                                             2
                 Case 15-00078      Doc 186     Filed 02/06/19     Page 3 of 12



[ECF No. 16]. The Discharge Order states that the Debtor received no discharge of the student

loan debt. Id.

       On February 19, 2015, prior to the Discharge Date, the Debtor commenced this adversary

proceeding by filing a Complaint to Determine Dischargeability of Debt against a defendant

identified as “ACS FEEL Borrower Services.” [ECF No. 1]. On February 25, 2015 (also before

the Discharge Date), the Debtor filed his Amended Complaint to clarify that the entity that he was

suing was “Xerox Education Solutions, LLC f/k/a ACS Education Solutions, LLC.” [ECF No. 2].

       After the filing of the amended adversary complaint and after the Discharge Date, the

Debtor signed a Federal Direct Consolidated Loan Application and Promissory Note to consolidate

the Original Loan with the United States Department of Education (the “DOE”) (the “Consolidated

Loan”). See Federal Direct Consolidation Loan Application and Promissory Note [ECF No. 68-3].

In September 2015, the Consolidated Loan was disbursed, and the DOE paid off the Original Loan.

See Letters from Fedloan Servicing to Parvis Naffis dated September 09, 2015 and October 13,

2015. [ECF Nos.166-11].

       On July 11, 2016, the Debtor filed his Third Amended Complaint against the DOE, Nelnet

Loans, and XES.1 In the Third Amended Complaint, the Debtor states that he had consolidated the

Original Loan post-petition but continues to seek a discharge of the Original Loan/Consolidated

Loan against the DOE and Nelnet Loans (Count I). [ECF No. 38] ¶¶ 1-12. Nelnet and DOE have




1      There is no second amended complaint.        The Debtor filed his Third Amended Complaint
immediately after his amended complaint.
                                                3
                  Case 15-00078         Doc 186      Filed 02/06/19       Page 4 of 12



been eliminated as defendants in this adversary proceeding. 2 3 In the Third Amended Complaint,

the Debtor asserts claims against XES for willful violation of the automatic stay (Count II),

violation of the FDCPA (Count III), and violation of the MCDCA (Count IV). XES has filed its

motion for summary judgment [ECF No. 166] (the “Motion”) seeking summary judgment in its

favor as to the remaining two counts. The only defendant remaining in this adversary proceeding

is XES. The only remaining counts are Counts III and IV. 4

        The Court has reviewed the pleadings, the evidence and the record in this case. For the

reasons set forth below, the Defendant’s Motion for Summary Judgment will be granted in part

and denied in part.

        Legal Standard

        Rule 56 of the Federal Rules of Civil Procedure, made applicable to this adversary

proceeding by Rule 7056 of the Federal Rules of Bankruptcy Procedure, provides:

                        The judgment sought shall be rendered forthwith if the
                pleadings, depositions, answers to interrogatories, and admissions
                on file, together with the affidavits, if any, show that there is no
                genuine issue as to any material fact and that the moving party is
                entitled to a judgment as a matter of law.

Fed. R. Civ. Proc. 56(c).



2        Nelnet appears as a defendant for the first time in the Third Amended Complaint and is only a
defendant as to Count I (non-dischargeability). Nelnet moved for judgment on the pleadings based on its
assertion it did not distribute, hold or service the student loans at issue. The Debtor did not oppose these
allegations and the Court entered judgment on the pleadings as to Nelnet. See [ECF No. 93]. Accordingly,
Nelnet is no longer part of this adversary proceeding.
3        Since the filing of the Third Amended Complaint, the Court has granted summary judgment to the
DOE [ECF No. 97]. Accordingly, DOE is no longer part of this adversary proceeding.
4        In his Response and Opposition [ECF No. 172] to Motion for Summary Judgment, the Debtor
consented to a voluntarily dismissal of Count II of the Third Amended Complaint. Judgment in favor of
XES will be granted as to Count II.
                                                     4
                Case 15-00078        Doc 186      Filed 02/06/19     Page 5 of 12



       The Rule further provides:

                      When a motion for summary judgment is made and
               supported as provided in this rule, an adverse party may not rest
               upon the mere allegations or denials of the adverse party=s pleading,
               but the adverse party=s response, by affidavits or as otherwise
               provided in this rule, must set forth specific facts showing that there
               is a genuine issue for trial. If the adverse party does not so respond,
               summary judgment if appropriate, shall be entered against the
               adverse party.


Fed. R. Civ. Proc. 56(e).

       One of the principal purposes of summary judgment is to isolate and dispose of all factually

unsupported claims or defenses. Celotex v. Catrett, 477 U.S. 317, 323 (1986). To that end, the

Court considers all evidence in a light most favorable to the nonmoving party. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (all justifiable inferences are drawn in the

nonmovant=s favor). The mere existence of an alleged factual dispute does not defeat a motion for

summary judgment; rather the standard requires that there be no genuine issue of material fact.

Id. at 247-48. Only disputes over the facts that might affect the outcome of the lawsuit under

applicable law will preclude entry of summary judgment. Id. Therefore, once a motion for

summary judgment is made and supported as provided in the Rule, the nonmoving party must set

forth specific facts showing that there is a genuine issue for trial. Fed. R. Civ. Proc. 56(e). The

nonmovant may rely on any evidentiary materials listed in Rule 56(c), except the motions

themselves. Celotex, 477 U.S. at 325. If reasonable minds could differ as to the import of the

evidence, summary judgment should not be granted. Liberty Lobby, Inc., 477 U.S. at 248.



                                                 5
                  Case 15-00078          Doc 186       Filed 02/06/19       Page 6 of 12



            Remaining Counts Against XES under the Third Amended Complaint


Count III (Fair Debt Collection Claim Under Federal Law)

        In Count III of the Third Amended Complaint, the Debtor seeks damages under an

unspecified section of the Federal Debt Collection Practices Act. In order to obtain relief under

this statutory scheme, the Debtor must ultimately prove at trial, among other things, that XES is a

“debt collector” within the meaning of the FDCPA. XES can only be liable to Plaintiff for any

violation of the FDCPA if XES is a “debt collector” within the definition of the statute. See 15

U.S.C. § 1692k(a).5 The Debtor superficially challenges the ultimate question, but there is no

material dispute of fact on this point.

        Under the FDCPA, a “debt collector” is any person whose “principal purpose ... is the

collection of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts

owed or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6); Shlikas v. Sallie Mae,

Inc., No. CV WDQ-06-2106, 2009 WL 10681983, at *3 (D. Md. May 4, 2009), aff'd sub nom.

Shlikas v. Arrow Fin. Servs., 487 F. App'x 68 (4th Cir. 2012). XES does not appear to disagree

that this part of the definition applies to it. However, the FDCPA does not apply in this instance

because the FDCPA exempts “any person collecting or attempting to collect any debt owed or due

or asserted to be owed or due another to the extent such activity ... (iii) concerns a debt which was

not in default at the time it was obtained by such person.” 15 U.S.C. § 1692a(6)(F). There has

been no dispute raised that the debt was not in default at the time it was acquired.



5 The Debtor agrees that the status of XES as a “debt collector” is a predicate issue. In his memorandum,
the Debtor states, “Plaintiff must prove three elements: (1) he was the object of a collection activity arising
from a consumer debt; (2) Defendants are debt collectors as defined by the FDCPA; and (3) Defendant
engaged in an act or omission prohibited by the FDCPA. Webster v. ACB Receivables Mgmt., Inc., 15
F.Supp.3d 619, 625 (D.Md. 2014).” [ECF 172-1 at 7]
                                                      6
                  Case 15-00078         Doc 186      Filed 02/06/19       Page 7 of 12



        There is also no dispute that XES is not the owner of the debt but is the servicer for the

owner. The Fourth Circuit has made clear that servicers who collect debt acquired debt by another

while the debt is in a non-default status are exempt from the definition of “debt collector:”

                        As relevant here, exclusion (F)(iii) provides that “[t]he term
                [debt collector] does not include ... any person collecting or attempting
                to collect any debt owed or due or asserted to be owed or due another to
                the extent such activity ... concerns a debt which was not in default at
                the time it was obtained by such person.” 15 U.S.C. § 1692a(6)(F)(iii).
                To simplify, this exclusion means that a person collecting nondefaulted
                debts on behalf of others is not a debt collector. This exclusion was
                intended by Congress to protect those entities that function as loan
                servicers for debt not in default. See S. Rep. No. 95–382, at 3–4 (1977),
                as reprinted in 1977 U.S.C.C.A.N. 1695, 1698 (“[T]he committee does
                not intend the definition [of debt collector] to cover the activities of ...
                mortgage service companies and others who service outstanding debts
                for others, so long as the debts were not in default when taken for
                servicing” (emphasis added)).

Henson v. Santander Consumer USA, Inc., 817 F.3d 131, 139-40 (4th Cir. 2016),
aff'd, 137 S. Ct. 1718 (2017). 6

        In support of its Motion for Summary Judgment, XES submitted the affidavit of Jamie

Broedel, the Director of Operations, Risk Management for XES.7 [See ECF 166-12]. The Broedel

affidavit states that, “XES was the servicer of certain student loans owed by Parvis Naffis



6      The Debtor asserts that this exemption is not available because XES is a servicer of the debt and not
a purchaser or the original account owner. The statute does not make this distinction and the Debtor has
pointed to no authority that does.

7      XES also submitted an excerpt from XES’s deposition of the Debtor in which the following
exchange occurred:
               Q [by XES]: And, so, it was not in default during the time when my
               client first started servicing the loan, correct?

                A [by Debtor]: Absolutely. Yes, sir.

See [ECF 166-13, p.6].
                                                     7
                   Case 15-00078        Doc 186     Filed 02/06/19      Page 8 of 12



(“Debtor”). XES started servicing Debtor’s student loan in 1997. At the time that XES became

the servicer of Debtor’s student loans, Debtor’s student loans were not in default.” (emphasis

added). Id at ¶4. The Debtor has never taken the position that the loan was in default when XES

became the servicer.

       Thus, there is no dispute that the loan was not in default when it was acquired and that XES

is a servicer of that debt. The law is clear that a servicer in this undisputed factual scenario is

exempt from the provisions of the FDCPA. Summary judgment in favor of XES will be granted

as to Count III.

Count IV (Consumer Debt Collection Claim Under Maryland Law)

       The Maryland Consumer Debt Collection Act, Md. Code Ann. Com. Law §14-201, et seq.,

provides that certain acts are prohibited in connection with the collection of a debt. Specifically,

section 14-202 of the Act provides:

                   In collecting or attempting to collect an alleged debt a collector may not:

                          (1) Use or threaten force or violence;

                          (2) Threaten criminal prosecution, unless the transaction involved
                              the violation of a criminal statute;

                          (3) Disclose or threaten to disclose information which affects the
                              debtor's reputation for credit worthiness with knowledge that
                              the information is false;

                          (4) Except as permitted by statute, contact a person's employer with
                              respect to a delinquent indebtedness before obtaining final
                              judgment against the debtor;

                          (5) Except as permitted by statute, disclose or threaten to disclose
                              to a person other than the debtor or his spouse or, if the debtor
                              is a minor, his parent, information which affects the debtor's
                              reputation, whether or not for credit worthiness, with
                                                    8
                Case 15-00078        Doc 186     Filed 02/06/19     Page 9 of 12



                           knowledge that the other person does not have a legitimate
                           business need for the information;

                       (6) Communicate with the debtor or a person related to him with
                           the frequency, at the unusual hours, or in any other manner as
                           reasonably can be expected to abuse or harass the debtor;

                       (7) Use obscene or grossly abusive language in communicating
                           with the debtor or a person related to him;

                       (8) Claim, attempt, or threaten to enforce a right with knowledge
                           that the right does not exist;

                       (9) Use a communication which simulates legal or judicial process
                           or gives the appearance of being authorized, issued, or
                           approved by a government, governmental agency, or lawyer
                           when it is not;

                       (10) Engage in unlicensed debt collection activity in violation of
                            the Maryland Collection Agency Licensing Act; or

                       (11) Engage in any conduct that violates §§ 804 through 812 of the
                            federal Fair Debt Collection Practices Act.

       Md. Code Ann., Com. Law §14-202.

            Count IV of the Complaint (the MCDCA count) contains just four sentences. The

Debtor alleges generally that XES violated the Act but does not identify which of the 11 prohibited

actions XES allegedly took, and how XES allegedly violated the Act. The Debtor simply asserts

that he is entitled to damages. The sole basis for XES’s request for summary judgment as to Count

IV is that the Debtor is not entitled to the damages he requested as a matter of law.

       Under the MCDCA, one who is attempting to collect a debt may be liable for “any damages

proximately caused by the violation, including damages for emotional distress or mental anguish

suffered with or without accompanying physical injury.” Md.Code Ann., Com. Law § 14-203.


                                                 9
                 Case 15-00078         Doc 186      Filed 02/06/19      Page 10 of 12



        XES attacks Count IV of the Complaint at page 11 of its Motion for Summary Judgment

under the heading “Plaintiff’s Damages Claims under the MCDCA Are Unavailable as a Matter

of Law. XES and correctly points out that “[p]laintiff appears to claim three (3) categories of

damages for his MCDCA claims: (i) attorneys’ fees; (ii) punitive damages; and (iii) compensatory

damages. [ECF No. 166-1, p. 11]. The Court agrees with XES with respect to attorneys’ fees and

punitive damage - - the MCDCA does not permit a plaintiff to recover either. See Allen v.

Silverman Theologou, LLP, No. CIV. JFM-14-3257, 2015 WL 2129698, at *7 (D. Md. May 6,

2015) (explaining FDCPA permits recovery of statutory damages and attorneys’ fees while

MCDCA only allows recovery of damages proximately caused by violation); Betskoff v. Enter.

Rent A Car Co. of Baltimore, LLC, No. CIV.A. ELH-11-2333, 2012 WL 32575, at *11 (D. Md.

Jan. 4, 2012) (“It is also salient that, even if plaintiff's FDCPA or FTC Act claims could be

construed to set forth causes of action under the Maryland Consumer Protection Act or the

MCDCA, punitive damages categorically are not recoverable under either state statute.”). 8

        With respect to compensatory damages, XES seeks judgment because, it says,

“…[p]laintiff testified that his only actual damages for the alleged violation of the MCDCA were

the Consolidated Loan. However, although the MCDCA can be used to challenge the methods to

collect an alleged debt, it cannot be used to challenge the validity of that debt itself; a MCDCA

claim is deficient if there is no evidence that a defendant’s violation caused any specific harm apart

from the debt that the plaintiff already owed.” Id. at 11-12 (emphasis added) (internal citations




8       Also, it appears that the Debtor expressly waived his claim to punitive damages and attorneys’ fees
under the MCDCA. In deposition testimony the Debtor states that he has suffered no emotional distress or
mental anguish, has paid no out-of-pocket expenses and has no receipts for any money that he has paid as
damages for any violation of the MCDCA. [ECF No. 166-13, pages 4 – 5]. The Debtor also waives his
request for attorney’s fees under the FDCPA. [ECF 172-1]
                                                    10
                Case 15-00078        Doc 186      Filed 02/06/19      Page 11 of 12



omitted).

        The Court agrees that Debtor’s remaining claim of damages under the MCDCA is for

compensatory damages in an amount equal to the amount of the Original Loan/Consolidated Loan.

The Court does not agree, however, with XES’s characterization of the damages claim. The Debtor

here does not challenge the validity of the debt itself. Instead, the Debtor’s theory is that (under

the Bankruptcy Code’s “hardship discharge” provision applicable to educational loans) he would

have been able to discharge the debt (and had in fact filed an adversary case seeking discharge)

had it not been for the wrongful coercion of the Debtor by XES to consolidate the Loan, thereby

causing the Loan to become a nondischargeable post-petition loan.

        Here, the Debtor alleges that XES violated the MCDCA by coercing him to consolidate his

student loans, thereby effectively depriving him of a cause of action - - his right to seek the

discharge of those loans in his main bankruptcy case. And in determining the value of that cause

of action, it is not unreasonable to base the measure of damages on the value of the claim that has

been lost. See Edelberg v. Roberts, 2005 WL 1006000 *4 (D.D.C. 2005) (“Where the injury

suffered is the loss of a cause of action, the measure of damages is generally the value of the claim

lost.”)(citation omitted).

        The analogy to the loss of a claim in the legal malpractice context is not lost on the Court.

In the legal malpractice context, there is only liability if, absent the legal negligence (e.g., missing

the statute of limitations), the client would have prevailed on his or her lost cause of action. See

Taylor v. Law Office of Galiher, Clarke & Galiher, 2015 WL 5174007 (D.D.C.2015) As in the

malpractice context, the Debtor here may have to prove at trial that he would have prevailed in his

dischargeability action in his main bankruptcy case. This is not unlike the “trial-within-a-trial”

procedure utilized in legal malpractice trials when causation is disputed. See generally, Suder v.
                                                11
                  Case 15-00078          Doc 186   Filed 02/06/19   Page 12 of 12



Whiteford, Taylor & Preston, LLP, 413 Md. 230 (2010).

          This does not mean that the Court has determined that the Debtor is entitled to damages or

that he will be able to prove liability under the MCDCA. Nonetheless, for the purposes of

resolving XES’s request for summary judgment on Count IV, the Debtor has pled a viable damages

theory.     Thus, summary judgment will be denied XES as to Count IV.

          A separate order will enter.



          cc:    all parties
                 all counsel




                                           END OF OPINION




                                                   12
